                                      UNITED STATES DISTRICT COURT
                                        DISTRICT OF MONTANA BILLINGS DNISION

 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE

 V.
                                                                          Case Number: CR 18-101-BLG-SPW-2
 JOSHUA JOCK CLAUSE                                                       USM Number: 07474-046
                                                                          Nathan Hulling
                                                                          Defendant's Attorney


THE DEFENDANT:
 IZl pleaded guilty to count(s)                         4, 5 in the Superseding Indictment
 □    pleaded nolo contendere to count(s) which
      was accepted by the court
 □    was found guilty on count(s) after a plea of
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section/ Nature of Offense                                                              Offense Ended   Count
 21 :841A=Cd.F Possession With Intent To Distribute Methamphetamine and 18:2                     04/19/2019      4s
 Aiding and Abetting.
 18:924C.F Possession Of A Firearm In Furtherance Of A Drug Trafficking Crime                    04/19/2019      5s
 and 21:853(A)(l) and (2), 18:924(D) Criminal Forfeiture.




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 D    The defendant has been found not guilty on count(s)
 �    Count(s) 1, 2, 3 □ is � are dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.




                FILED
                    APR 19 2019
                                                            Susan P. Watters
               Clerk, u s District Cou
                                       rt
                                                            United States District Jud e
                 District Of Montana                        Name and Title of Judge
                        S.llings
                                                            A ril 19 2019
                                                            Date
